Citation Nr: 1614391	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability. 

2.  Entitlement to service connection for a right eye disability, to include as secondary to a service-connected left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In January 2012 these matters were remanded for additional development.  A May 2014 Board decision again remanded these matters (and claims of service connection for a psychiatric disability and for migraine headaches) for further development, and also granted and denied other appeals then pending.  A January 2015 rating decision granted service connection for a psychiatric disorder and for migraine headaches (resolving those claims).  [And a November 2015 rating decision increased the ratings for the psychiatric disability and migraine headaches, and also granted a total disability rating based on individual unemployability.]  

The issue of service connection for a right eye disorder, to include as secondary to service connected left eye disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A chronic respiratory disability was not manifested in service, and the preponderance of the evidence is against finding that any such disability is related to the Veteran's service.

CONCLUSION OF LAW

Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in May 2007 and July 2015, the Veteran was notified of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  A February 2012 letter from Mountain View Regional Medical Center notes that the Veteran's records from 1967 were destroyed, as their policy is to retain records or only 10 years.  Pursuant to the Board's May 2014 remand instructions he was afforded a July 2014 VA examination in this matter.  As discussed in greater detail below the Board finds that examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record in this matter is necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the August 2011 hearing reflects the undersigned specifically noted that to establish service connection there must be evidence of a current chronic disability and that such is related to service or to a service-connected disability.  The Veteran's testimony in response to the questions posed by his representative and the undersigned demonstrates that he is aware of the elements necessary to substantiate his claim, and what must still be shown.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  Service connection may also be established by showing continuity of symptoms after discharge.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In January 1971 (while on active duty) the Veteran was admitted to Walter Reed General Hospital after he was involved in a car accident.  Physical examination on admission revealed his lungs were clear to percussion and auscultation, and a chest x-ray was normal.  A January 1971 inpatient clinical evaluation found dyspnea on exertion that was considered possibly secondary to smoking.  On May 1971 Medical Board (discharge) examination the Veteran's lungs and chest were normal on clinical evaluation.  

On February 1972 VA examination, the Veteran's respiratory system was normal.  On November 1974 postservice examination (for duty status) the Veteran's lungs and chest were normal on clinical evaluation.  

In July 2006 the Veteran complained of respiratory distress; x-rays revealed a moderate degree of cardiomegaly.  The lungs were well inflated without pulmonary edema.  There were no infiltrates.  A September 2006 respiratory therapy assessment shows the Veteran had a normal respiratory pattern and a respiratory history significant for a history of smoking.  A September 2006 VA discharge summary notes active pulmonary disease on chest x-ray.

On a December 2006 VA outpatient pulmonary clinic visit, the Veteran reported a history of dyspnea on exertion.  He first noticed such symptoms after a July 2006 subdural hematoma which required surgery.  Since then he had continued to have shortness of breath.  His PFTs [pulmonary function tests] were consistent with mild restrictive defect, which was probably more related to obesity; he also continued to smoke.  The provisional diagnosis was COPD [chronic obstructive pulmonary disease].  Also diagnosed was dyspnea (on exertion, and most likely also related to recent weight gain).  A December 2006 VA pulmonary diagnostic study report notes there was no obstruction, there was a mild restrictive ventilatory defect, and that expiratory airflow improved modestly post-bronchodilator.  

A November 2010 chest x-rays found no suspicious lung nodule.  It was noted that the Veteran did not have multiple respiratory conditions.  

On July 2014 VA respiratory conditions examination, the Veteran reported dyspnea on exertion for as long as he could remember.  The examiner noted that a single note in a January 1971 STR documents dyspnea on exertion possibly secondary to smoking.  The Veteran did not remember receiving a diagnosis of a specific pulmonary disorder (although PFTs prior to surgery documented small airways disease and mild decreased in diffusion capacity).  His most recent chest x-ray showed changes reflecting COPD.  It was noted that he currently smokes 1/2 pack of cigarettes or less daily and has done so for as long as he can remember.  He remembers smoking two packs a day at one time.  Chest x-rays showed moderate COPD changes and old granulomatous disease.  There was no visible focal lung infiltrate, and there was no pleural effusion or pneumothorax.  The diagnoses were COPD and small airways disease.  The examiner opined that the Veteran's respiratory disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that no pulmonary complaint other than dyspnea on exertion on one occasion, which was thought to possibly be related to smoking was documented in the Veteran's STRs.  He did have COPD; however, the COPD is related to many years of smoking and was not present in service or within one year thereafter. 

It is not in dispute that the Veteran currently has diagnoses of respiratory disabilities, to include both COPD and small airways disease.  However, a chronic respiratory disability was not manifested in service.  The dyspnea on exertion noted on one occasion and considered possibly related to smoking apparently resolved with no residual pathology as on service separation examination the Veteran's lungs and chest were normal.  Accordingly, service connection for a respiratory disability on the basis that such disability became manifest in service and persisted is not warranted; notably, signs and symptoms of a chronic respiratory disorder were not documented postservice prior to 2006, (more than 34 years following separation).  This is persuasive evidence against a finding of postservice continuity respiratory symptoms.

Under these circumstances what is necessary to substantiate the claim of service connection for a respiratory disability is competent evidence of a nexus between the currently diagnosed respiratory disabilities (COPD and small airways disease) and his active service.  In the absence of manifestation in service and continuity of symptoms since, whether a current respiratory disorder is related to remote service, is a medical question.  The most probative (and persuasive) medical evidence in this matter in the record is to the effect that the Veteran's current respiratory disability is unrelated to his service.  The July 2014 VA examiner diagnosed COPD and small airway disease, but found it unlikely that these respiratory disorders were incurred in or caused by the Veteran's service; and also noted that COPD was related to many years of smoking and was not manifested in service.  As the opinion is by a medical professional competent to provide it, reflects familiarity with the record, and includes rationale that cites to factual data and identifies alternate (nonservice-related) etiologies for the current respiratory disabilities, the Board finds the opinion probative evidence in this matter.  As there is no competent evidence in the record to the contrary, the Board finds it persuasive.  

While the Veteran is competent to note/describe symptoms or breathing problems he is not competent to establish by his opinion that a diagnosis of COPD or small airway disease is etiologically related to his remote service/treatment for an acute problem therein.  That is a complex medical question requiring specialized medical knowledge/training; he is a layperson, and does not cite to supporting factual data, medical opinion, or medical literature.  See Jandreau, 492 F.3d at 1374, 1377  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a respiratory disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a respiratory disability is denied.


REMAND

Regarding the claim of service connection for a right eye disability the Board finds that the opinion offered on the July 2014 VA examination (conducted pursuant to the Board's remand) is inadequate for rating purposes.  Governing law/caselaw provide that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Allen v. Brown, 7 Vet. App. 439, 449 (1995) (en banc).  The July 2014 VA examiner did not address the aggravation aspect of this claim.  While the examiner did identify the most likely etiological cause for the right eye disability (indicating that a monocular (right eye only) shadow around images is a refractive complaint unrelated to muscle or nerve paralysis), the provider did not opine whether such disability may have been aggravated by the service-connected left eye disability.  [Notably, the Court has indicated that indication that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).]   Accordingly corrective action is necessary.  

The case is REMANDED for the following:
1.  The AOJ should arrange for the Veteran's record to be forwarded to the July 2014 VA examiner for review and an addendum medical advisory opinion regarding the etiology of the Veteran's right eye disability, and specifically whether it was caused or aggravated by his service-connected left eye disability.  

Based on a review of the Veteran's record, the consulting provider should provide opinion that responds to the following: 

(a) Please identify (by diagnosis) each right eye disability entity found, indicate whether the diagnosed disability entity is a refractive error (with explanation if the disability involves impairment other than of near or distant vision).

(b) Please identify the likely etiology for each diagnosed right eye disability entity, specifically indicating whether it at least as likely as not (a 50% or greater probability) was (i) caused or (ii) aggravated (permanently increased in severity beyond natural progression) by the Veteran's service-connected left eye disability?

If the July 2014 VA examiner is unavailable (or unable) to provide the opinion sought, the AOJ should arrange for the record to be reviewed by another optometrist or ophthalmologist for the opinion sought.

The consulting provider must include rationale with all opinions. 

2.  The AOJ should then review the record and readjudicate the claim of service connection for a right eye disability, to include as secondary to a service connected left eye disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


